        CASE 0:21-cv-00053-WMW-ECW Doc. 28 Filed 01/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


   Minnesota Auto Dealers Association,

                          Plaintiff,
                                                    Case No. 21-cv-53-WMW-ECW
           v.

   State of Minnesota, by and through the
   Minnesota Pollution Control Agency and
   the Minnesota Pollution Control Agency
   Commissioner Laura Bishop,

                          Defendants.

                                  MOTION TO DISMISS

       TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD,

PLEASE TAKE NOTICE that Defendant State of Minnesota, by and through the

Minnesota Pollution Control Agency (MPCA) hereby respectfully moves the Court for an

Order pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) to dismiss Plaintiff’s Complaint

in the above-captioned matter.

       As grounds for this motion, MPCA asserts that this court lacks subject matter

jurisdiction. Plaintiff fails to state a claim. Plaintiff’s claims are not ripe. Plaintiff and its

members lack standing. And the Eleventh Amendment bars Plaintiff’s lawsuit.




                                                1
      CASE 0:21-cv-00053-WMW-ECW Doc. 28 Filed 01/25/21 Page 2 of 2




                                 Respectfully submitted,

Dated: January 25, 2021           KEITH ELLISON
                                  Attorney General
                                  State of Minnesota

                           By:    /s/ Peter N. Surdo
                                  LIZ KRAMER
                                  Solicitor General
                                  Atty. Reg. No. 0325089

                                  OLIVER LARSON
                                  Assistant Attorney General
                                  Atty. Reg. No. 0392946

                                  LEIGH CURRIE
                                  Atty. Reg. No. 0353218
                                  leigh.currie@ag.state.mn.us
                                  PETER N. SURDO
                                  Atty. Reg. No. 0339015
                                  peter.surdo@ag.state.mn.us
                                  Special Assistant Attorneys General

                                  445 Minnesota Street, Suite 1400
                                  St. Paul, Minnesota 55101
                                  (651)757-1061

                                  ATTORNEYS FOR STATE OF MINNESOTA




                                    2
